Grant, C. J.
I concur in reversing the judgment in this case. I prefer, however, to place my reason for reversal upon the conclusion that plaintiff did not have the exclusive option for the month of December either to buy or sell the lands. I think this is conclusively shown by his letter of December 23d, stating that he had not succeeded in selling them, and that he was offered only $25 per acre, and making a request of the defendants for permission to show the lands to another party, provided the defendants did not sell them. This letter, in effect, said to the defendants and to Mr. Frank Alberts, who was sole owner of the lands, that the plaintiff had abandoned all attempt to make a sale under the authority he then had. The defendants so construed the letter, and sold the lands on the 21'th.